BLD-140                                        NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                           No. 20-2850
                           ___________

                       MAURICE M. PRICE,
                                   Appellant

                               v.

                 FEDERAL BUREAU OF INVESTIGATION;
             PENNSYLVANIA OFFICE OF ATTORNEY GENERAL;
  PENNSYLVANIA STATE POLICE; BERKS COUNTY DISTRICT ATTORNEY;
BERKS COUNTY DETECTIVE; READING PENNSYLVANIA SCHOOL DISTRICT;
       PHILADELPHIA PENNSYLVANIA DISTRICT ATTORNEY OFFICE;
  BERKS COUNTY JUVENILE PAROLE AND PROBATION; BERKS COUNTY
      PRISON; BERKS COUNTY PRISON PSYCHOLOGY DEPARTMENT;
          POTMAC JOB CORPORATION; ANGELO L. CAMRON, ESQ.;
            RICHARD HARRIS, ESQ.; EMILY B. CHERNIACK, ESQ.;
           PENNSYLVANIA BOARD OF PROBATION AND PAROLE;
    SECRETARY PENNSYLVANIA BOARD OF PROBATION AND PAROLE,
FROM 2003 TO JULY 2011; PENNSYLVANIA DEPARTMENT OF CORRECTIONS
                     BUREAU OF INVESTIGATION;
PENNSYLVANIA DEPARTMENT OF CORRECTIONS BUREAU OF TREATMENT
                  SOURCE PSYCHOLOGY DEPARTMENT;
      J BLOCK COUNSEL: KELLY, DEFENDANTS AT SCI GRATERFORD
FROM 2016 TO JULY 2016; UNIT MANAGER TERRA; SUPERINTENDENT LINK;
GRATERFORD SCI PSYCHOLOGY DEPARTMENT; UNIT MANAGER THOMAS,
        DEFENDANTS AT SCI GREENE FROM JULY 2016 TO FEB 2020;
        UNIT MANAGER STALEY/RENNER; UNIT MANAGER SWARTZ;
         UNIT MANAGER LONGSTREATH; UNIT MANAGER COWEN;
    COUNSELORLOAR; COUNSELOR GRIM; COUNSELOR D. CAULEHAN;
COUNSELOR MANSBERRY; COUNSELOR THOMPSON; COUNSELOR STELLA;
   MAJOR DAN CARO; MAJOR STEPHEN BUZZAS; SECURITY LT. TROUT;
              SECURITY LT. LEWIS; SECURITY LT. SILBAUGH;
                   MAIL SERVICE DEAN GREENBURG;
    ADAM SEDLOCK, PSYCHOLOGIST DEFENDANTS; MITCHELL; BURT;
     KAPLANE; WETTEM; FALICONE; CRISSON; PSYCHIATRIST PILLA;
DEPUTY ZAKEN; DEPUTY DIALESANDRO; SGT. RENNER; TRACY SHAWLEY,
        SUPERINTENDANT ASSISTANT/GRIEVANCE COORDNATOR;
  CRYSTAL GREENWALT, ADMINISTRATIVE OFFICE 2; IMAN MUHAMED;
CHAPLAIN BASKIN; SIBANDA, FACILITY CAPLANCY PROGRAM DIRECTOR;
  C/O POPE; C/O GILLESPIE; SGT. YOUNGIN; SGT. WRIGHT; C/O WRIGHT;
         C/O WETIZ; C/O HUNTER; C/O MCCOMICK; SGT. GAGNINE;
 SUPERINTENDENT ROBERT GILMORE; PSYCHOLOGIST VALKO; VOYTKO;
    LIBRARIAN GARDNER; JOHNSON, SCI GREENE SCHOOL PRINCIPAL;
    DR. SPOTTS, DEFENDANTS AT SCI PHOENIX FROM FEB 2020 UNTIL
   PRESENT; UNIT MANAGER AMELINDA OLIVIER; MATTEO, LICENSED
         PSYCHOLOGIST MANAGER; COUNSELOR STONEBERGER;
       SUPERINTENDENT SORBER; DEPUTY SIPPLE; MAJOR CLARK;
  PSYCHIATRIST HUYETT; PSYCHOLOGIST SLOCUM; DEPUTY BRADLEY
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-20-cv-03015)
                      District Judge: Honorable Gerald J. Pappert
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 8, 2021
            Before: AMBRO, SHWARTZ and PORTER, Circuit Judges

                              (Opinion filed: April 28, 2021)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
PER CURIAM

       Maurice Price, a prisoner proceeding pro se and in forma pauperis, appeals the

District Court’s dismissal of his complaint. For the following reasons, we will summarily

affirm the District Court’s judgment.

       In his complaint brought pursuant to 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971), Price named over fifty individuals and

entities as defendants. He alleged a vast government conspiracy, beginning at his birth

and continuing to the present day, to use technology to control his mind and manipulate

his behavior. He claimed that this mind control caused him to commit the criminal acts

that led to his incarceration and has inflicted innumerable other conditions and effects on

him over the past forty-three years. The District Court dismissed Price’s complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), finding that Price’s allegations were factually

baseless and frivolous. The District Court also found that any attempt to amend the

complaint would be futile and entered its dismissal with prejudice. Price appeals and

moves for appointment of counsel.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. As Price is

proceeding pro se, we construe his complaint liberally. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (per curiam). We may summarily affirm if the appeal fails to present a

substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam); 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       Because Price had been granted in forma pauperis status, the District Court

properly reviewed his complaint for possible dismissal pursuant to 28 U.S.C. §

                                             3
1915(e)(2)(B). Section 1915(e)(2)(B)1 provides a court with “the unusual power to pierce

the veil of the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). “[A]

finding of factual frivolousness is appropriate when the facts alleged rise to the level of

the irrational or the wholly incredible, whether or not there are judicially noticeable facts

available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

         Having reviewed Price’s complaint, we agree with the District Court’s conclusion

that his allegations are factually baseless and frivolous. Id. at 32-33 (a complaint may be

dismissed as lacking a basis in fact if it is premised upon “allegations that are ‘fanciful,’

‘fantastic,’ and ‘delusional’”) (citations omitted). Price has not provided any argument in

support of his appeal to warrant a contrary conclusion. Accordingly, because this appeal

presents no substantial question, we will summarily affirm.2




1
    Formerly § 1915(d).
2
 Price’s motion for appointment of counsel is also denied. See Tabron v. Grace, 6 F.3d
147, 155 (3d Cir. 1993) (a claim’s “arguable merit in fact and law” is a prerequisite to the
appointment of counsel).
                                              4